Exhibit 10.1

TREEHOUSE FOODS, INC.
CASH LONG-TERM INCENTIVE AWARD AGREEMENT
 
THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between TreeHouse
Foods, Inc., a Delaware corporation (the “Company”), and the individual named on
the attached Notice of Grant (the “Participant”).
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan (the “Plan”), which was
approved, as required, by the Company’s stockholders and provides for the grant
of stock-based and cash incentive awards to certain eligible Employees,
Consultants and non-Employee Directors of the Company and its Affiliates; and
 
WHEREAS, the Compensation Committee (the“Committee”) has selected the
Participant to participate in the Plan and has awarded the cash incentive award
described in this Agreement (the “Performance Award”) to the Participant; and
 
WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Performance Award; and
 
WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an Employee of the Company (or an Affiliate) and to promote the
success of the business of the Company and its Affiliates, the parties hereby
agree as follows:
 
1. Grant of Performance Award.  The Company hereby grants to the Participant,
effective as of the date shown on the attached Notice of Grant (the “Date of
Grant”), and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, the Performance Award
shown on the attached Notice of Grant.  The Participant hereby accepts the
Performance Award from the Company on the terms and conditions stated herein.
 
2. Transfer Restrictions.  The Performance Award shall not be assigned, pledged
or otherwise transferred, voluntarily or involuntarily, by the Participant.
 
3. Accrual and Termination.
 
(a) For each of the Performance Periods (___________________, ________ and
_____________), a Performance Award shall accrue equal to (a) ___ of the
Performance Award designated on the Notice of Grant multiplied by (b) the
applicable “Percentage of Performance Award Accrued” as indicated on the chart
below based on the achievement during the applicable Performance Period of the
Operating Net Income goal at the threshold, target or maximum level designated
below.  In addition, for the cumulative Performance Period (_________ though
_____________), a Performance Award shall accrue equal to (i) the cumulative
Performance Award multiplied by (ii) the applicable Percentage of
Performance Award Accrued as indicated on the chart below based on the
achievement earned during the cumulative Performance Period of the Operating Net
Income goal at the threshold, target or maximum level designated below, minus
(iii) any Performance Award accrued during the Performance Periods.  For
purposes of this Agreement, Operating Net Income shall mean income from ordinary
business activities after operating expenses, income taxes and interest are
deducted, adjusted for one time and non-recurring items.
 
(b) The accrued Performance Award (determined as described in the paragraph
above) shall be paid in cash on the _____ anniversary of the Date of Grant (but
no later than the 45th day after the _____ anniversary), provided that, and
except as otherwise provided in paragraph (c) below, (1) the Committee certifies
the attainment of such Operating Net Income goals in the manner set forth in the
Plan and (2) the Participant continues to be employed by the Company (or an
Affiliate) through the ______ anniversary of the Date of Grant.
 
(c) If the Participant’s Service terminates during one of the Performance
Periods due to death, Disability or  Retirement, or the Company terminates the
Participant’s Service without Cause during a Performance Period, the Participant
shall receive any portion of the Performance Award accrued in prior Performance
Periods, plus a pro rata portion of the Performance Award that would have
accrued for the Performance Period in which such Participant’s death,
Disability, Retirement, or termination by the Company without Cause
occurs.  Such pro rata portion shall be based on the number of full calendar
months of the Participant’s Service during the applicable Performance Period
divided by the length of that Performance Period.  The Participant will receive
the cumulative Performance Award if the Participant is employed through
_________ Such Performance Award shall be paid on the anniversary of the Date of
Grant immediately following the end of the Performance Period in which such
Participant’s death, Disability, Retirement, or termination by the Company
without Cause occurs (but no later than the 45th day after such
anniversary).  Notwithstanding the preceding sentence, if the Participant is a
“specified employee” as determined under Section 409A of the Internal Revenue
Code of 1986, as amended, and (1) his or her Service terminates during one of
the Performance Periods due to Retirement or (2) the Company terminates the
Participant’s Service without Cause during a Performance Period, such
Participant shall receive such Performance Award on the date that is the later
of: (A) the first day following the six month anniversary of the Participant’s
separation from Service, or (B) the anniversary of the Date of Grant immediately
following the end of the Performance Period in which such Participant’s
Retirement or termination by the Company without Cause occurs (but no later than
the 45th day after such date).
-1-

--------------------------------------------------------------------------------


 
Performance Period(s)
 
Threshold Operating Net Income Goal
 
Target Operating Net Income Goal
 
Maximum Operating Net Income Goal
                                                       

 
 
Achieved Operating Net Income
Percentage of Performance Award Accrued**
Below Threshold
0%
Threshold
__%
Target
___%
Maximum
___%

**Such percentage shall be prorated for any achievement between threshold,
target and maximum.
 
4. Forfeiture.  Except as provided in paragraph 3, the Performance Award shall
be forfeited to the Company upon the Participant’s termination of employment
with the Company and its Affiliates for any reason prior to the ______
anniversary of the Date of Grant.  The final determination of whether or not the
Participant has been discharged or terminated Service for any of the reasons
specified in paragraph 3 shall be made by the Committee in its sole and absolute
discretion.
 
5. Tax Withholding.  The Company shall have the right to withhold from the
Performance Award payable to the Participant an amount sufficient to satisfy all
federal, state and local withholding tax requirements as provided in the Plan.
 
6. Plan Incorporated.                                           The Participant
accepts the Performance Award subject to all the provisions of the Plan, which
are incorporated into this Agreement, including the provisions that authorize
the Committee to administer and interpret the Plan and which provide that the
Committee’s decisions, determinations and interpretations with respect to the
Plan are final and conclusive on all persons affected thereby.  Except as
otherwise set forth in this Agreement, terms defined in the Plan have the same
meanings herein.
 
7. Miscellaneous.
 
(a) No Guaranteed Service or Employment.  Neither the granting of the
Performance Award, nor any provision of this Agreement or the Plan, shall (a)
affect the right of the Company to terminate the Participant at any time, with
or without Cause, or (b) shall be deemed to create any rights to employment or
Service or continued employment or continued Service on the part of the
Participant or any rights to participate in any employee benefit plan or program
(other than the Plan) of the Company or any Affiliate or to receive any benefits
or rights associated with employment or Service with the Company.  The rights
and obligations arising under this Agreement are not intended to and do not
affect the employment or Service relationship that otherwise exists between the
Company (or any Affiliate) and the Participant, whether such relationship is at
will or defined by an employment contract.  Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Company and the Participant; to the extent there is a conflict between this
Agreement and such an employment contract, the employment contract shall govern
and take priority.
 
(b) Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other.  Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.
 
(c) Binding Agreement.  Subject to the limitations in this Agreement on the
transferability by the Participant of the Performance Award, this Agreement
shall be binding upon and inure to the benefit of the representatives,
executors, successors or beneficiaries of the parties hereto.
 
(d) Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.
 
(e) Severability.  If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.
 
-2-

--------------------------------------------------------------------------------


(f) Headings.  All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
 
(g) Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
 
(h) No Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
 
(i) Counterparts.  This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
 
(j) Relief.  In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.
 
(k) Plan Document Governs. The Performance Award is granted pursuant to the
Plan, and the Performance Award and this Agreement are in all respects governed
by the Plan and subject to all of the terms and provisions thereof, whether such
terms and provisions are incorporated in this Agreement by reference or are
expressly cited.  Any inconsistency between the Agreement and the Plan shall be
resolved in favor of the Plan.  The Participant hereby acknowledges receipt of a
copy of the Plan.
 
(l) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit.  Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s
lifetime.  In the absence of any such valid and effective designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
 
(m) Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan.  It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.
 
(n) No Vested Right to Future Awards.  Participant acknowledges and agrees that
the granting of the Performance Award under this Agreement is made on a fully
discretionary basis by the Company and that this Agreement does not lead to a
vested right to further Performance Awards in the future.
 
(o) Use of Personal Data.  By executing this Agreement, Participant acknowledges
and agrees to the collection, use, processing and transfer of certain personal
data, including his or her name, salary, nationality, job title, position, and
details of all past Performance Awards and current Performance Awards
outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan.  The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the
Plan.  The Company, or its Affiliates, may transfer Data among themselves or to
third parties as necessary for the purpose of implementation, administration and
management of the Plan.  These various recipients of Data may be located
elsewhere throughout the world.  The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan.  The Participant may, at any time, review Data with respect
to the Participant and require any necessary amendments to such Data.  The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.
 
(p) Amendment.  Any amendment to the Agreement shall be in writing and signed by
the Company.
 
#  #  #  #  #
 
-3-

--------------------------------------------------------------------------------